FILED
                             NOT FOR PUBLICATION                            NOV 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RUBEN PABLO VELASQUEZ,                           No. 07-74972

               Petitioner,                       Agency No. A077-844-156

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, LEAVY, and TALLMAN, Circuit Judges.

       Ruben Pablo Velasquez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his untimely

motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen and de


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo questions of law. Hernandez v. Mukasey, 524 F.3d 1014, 1017 (9th Cir.

2008). We deny the petition for review.

      The BIA did not abuse its discretion in denying Velasquez’ motion to reopen

to apply for humanitarian asylum under 8 C.F.R. § 1208.13(b)(1)(iii)(B) because

he did not file the motion within 90 days of the BIA’s final order of removal, see 8

C.F.R. § 1003.2(c)(2), and he failed to demonstrate material changed

circumstances in Guatemala to qualify for the regulatory exception to the time

limit, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Toufighi v. Mukasey, 538 F.3d 988,

996-97 (9th Cir. 2008) (evidence must demonstrate prima facie eligibility for relief

in order to reopen proceedings based on changed circumstances).

      We reject Velasquez’ contentions that the BIA applied improper standards

of law in denying his motion to reopen because they are not supported by the

record.

      PETITION FOR REVIEW DENIED.




                                          2                                    07-74972